SUBSCRIPTION AGREEMENT BETWEEN THE TRUST AND THE INVESTORS HATTERAS ALPHA HEDGED STRATEGIES VARIABLE FUND A SERIES OF HATTERAS VARIABLE TRUST LETTER OF INVESTMENT INTENT [ ], 2012 To the Board of Trustees of Hatteras Variable Trust: The undersigned (the “Purchaser”) hereby subscribes to purchase a beneficial interest (the “Interest”) of the Hatteras Alpha Hedged Strategies Variable Fund, a series of Hatteras Variable Trust, in the amount of $100,000 for 10,000 shares at net asset value of $10.00 per share, in consideration for which the Purchaser agrees to transfer to you upon demand cash in the amount of $100,000. The Purchaser agrees that the Interest is being purchased for investment purposes only and with no present intention of reselling or redeeming said Interest. Hatteras Alternative Mutual Funds, LLC By: Its:
